Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6, 7, and 10-13 are objected to because of the following informalities:  
In claims 1-6 and 10-12, “a male splint member” and “a female splint member” should be regarded as a --first male splint member-- and --first female splint member-- for purpose of clarity and consistency in claim language.  
In claim 7, it appears that the recitation "each said male splint member" in claim 7 is referring to both a male splint member and a second male splint member and should instead read “each of said male splint member and said second male splint member”.
In claim 10, “members” should read “member”
In claim 13, “said binding straps” should read “said plurality of binding straps”
In claim 13, “said binding straps” should read “said plurality of binding straps”
In claim 13, “said binding straps” should read “said plurality of binding straps”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 reciting “means for attaching” has been interpreted to invoke 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for attaching said male splint member to the other said male splint member.” without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses in [0037] that the “means for attaching said male splint member to the other said male splint member” is a strap which passes through the binding straps of each splint member. The language in claim 8 will be interpreted as requiring the disclosed structure in [0037], or equivalents.
Claim 9 reciting “means for attaching” has been interpreted to invoke 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for attaching said female splint member to the other said female splint member.” without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses in [0037] that the “means for attaching said female splint member to the other said female splint member” is a strap which passes through the binding straps of each splint member. The language in claim 8 will be interpreted as requiring the disclosed structure in [0037], or equivalents.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said first end comprising” in line 6 of the claim.  It is unclear as to which member said first end is referring to. Claims 1-12 are rejected by virtue of dependency on claim 1.
Claim 1 recites the limitation "the alignment" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the alignment” will be interpreted as --alignment--.
Claim 1 recites the limitation "the selection" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the selection” will be interpreted as --a selection--.
Claim 2 recites the limitation "the perimeter" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the perimeter” will be interpreted as --a perimeter--.
Claim 4 recites the limitation "the limb" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the other said male splint member" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the other said male splint member” will be interpreted as --a second male splint member--.
Claim 7 recites the limitation "the other said female splint member" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the other said female splint member” will be interpreted as --a second female splint member--
Claim 7 recites the limitation "the limb" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the other said male splint member" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the other said male splint member” will be interpreted as --a second male splint member--.
Claim 13 recites the limitation "said first end and said second end" in line 10 of the claim.  It is unclear to which member these claims specify. Claims 14-19 are rejected by virtue of dependency on claim 13.
Claim 13 recites the limitation "the alignment" in line of the claim 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the alignment” will be interpreted as --alignment--.
Claim 13 recites the limitation "the selection" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the selection” will be interpreted as --a selection--.
Claim 13 recites the limitation "the other male member" in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the other male member” will be interpreted as --a second male splint member--Claim 13 recites the limitation "the other female member" in line 25 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the other female member” will be interpreted as --a second female splint member--.
Claim 13 recites the limitation “the limb" in line 23 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "the perimeter" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the perimeter” will be interpreted as --a perimeter--.
Claim 15 recites the limitation "the alignment" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 3 will be read as if dependent of claim 13, which recites --the alignment--. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 and 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the claim, “the limb” is structurally reciting the human body and is thus classified as a human organism. Therefore, this is considered non-statutory subject matter.  Suggested language to overcome such 101 issue is to write the claim in the alternative, for example –…said male splint member and said female splint member are configured to be secured together around the limb by strapping means.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. (U.S. 2017/0281389) (with extrinsic evidence provided by Cordani (U.S. 5,506,040)
Regarding claim 1, Frost et al. discloses an analogous splint comprising: a male splint member (upper strut 14, FIG. 1, paragraph [0047]), wherein said male splint member (14) comprises a first end (first end, paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. below) and an opposite second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. below), said first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. below) comprising a locking post (central fastener 86, FIG. 1, paragraph [0048]) and an adjustable locking post (drop lock assembly 96, FIG. 1, paragraph [0049]); b. a female splint member (lower strut 22, FIG. 1, paragraph [0047]), wherein said female splint member (22) comprises a first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. below) and an opposite second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. below), said first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. below) comprising a locking aperture operable to receive said locking post (86) (see Figure 2 of Frost et al.; lower strut 22 has an aperture to receive central fastener 86, the central fastener 86 extends through central holes of each component, paragraph [0060]) and a plurality of adjustable apertures (notches 28, FIG. 2, paragraph [0062]) (FIG. 2 is an equivalent embodiment of FIG. 1 in an exploded view)), each of said adjustable apertures (28) is operable to receive said adjustable locking post (96); wherein said male splint member (14) and said female member (22) are held in a fixed position by interlocking said locking post (86) with said locking aperture and said adjustable locking post (96) with one of said adjustable apertures (28), and wherein the alignment of said male splint member (14) and said female splint member (22) is angularly adjusted by the selection of said adjustable aperture (28) that receives said adjustable locking post (96) (“The drop lock assembly 96 is configured to be selectively engaged with the notches 28 of the lower strut 22 to lock rotation of the upper and lower struts 14, 22 relative to one another”, paragraph [0062]).

    PNG
    media_image1.png
    522
    425
    media_image1.png
    Greyscale

Annotated FIG. 2 of Frost et al.
Regarding claim 2, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein said plurality of adjustable apertures (notches 28, FIG. 2, paragraph [0062]) are disposed circumferentially along the perimeter of the first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) of said female splint member (lower strut 22, FIG. 1, paragraph [0047]) 
Regarding claim 4, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein the first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) and second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above) of said male splint member (upper strut 14, FIG. 1, paragraph [0047]) and said female splint member (lower strut 22, FIG. 1, paragraph [0047]) are secured together around the limb by strapping means (capable of securing together around the limb, paragraph [0083], teaches using the straps to don the orthopedic device)
Regarding claim 5, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein the first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) and second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above) of said male splint member (upper strut 14, FIG. 1, paragraph [0047]) and said female splint member (lower strut 22, FIG. 1, paragraph [0047]) further comprise a strap receiving slot (strap guiding slots 134, 136, 178, 180 disposed on the first upright assembly, FIG. 1, paragraph [0052]).
Regarding claim 6, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein each of said male splint members (upper strut 14, FIG. 1, paragraph [0047]) and female splint members (lower strut 22, FIG. 1, paragraph [0047]) is made from a material selected from the group consisting of thermoplastics or metals (“Preferably, the struts 14, 22, 24, 32 are formed from a material (e.g., aluminum)”, paragraph [0047]).
Regarding claim 7, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint comprising a second male splint member (upper strut 12, FIG. 1, paragraph [0047]) and second female splint member (lower strut 32, FIG. 1, paragraph [0047]), wherein each said male splint member (12) is operable to be secured around a bodily limb to the other said male splint member (12), and wherein each said female splint member (32) is operable to be secured around a bodily limb to the other said female splint member (32), such that when secured, the limb is held in a fixed position (paragraph [0046]) (see Fig. 16A of Frost et al.; Upper strut 14 is secured to a second upper strut 12 and lower strut 22 is secured to a second lower strut 32) (FIG. 16A is a further variation of FIG. 1 with straps and additional strap assemblies connecting the members. The struts and further included reference numbers are the equivalent of FIG. 1 as applied to FIG. 16A),
Regarding claim 8, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint with a means for attaching said male splint member (upper strut 14, FIG. 1, paragraph [0047]) to the other said male splint member (upper strut 12, FIG. 1, paragraph [0047]) (see Fig. 16A of Frost et al.; straps 191 and 193 are used to attach an upper strut 14 to a complementary upper strut 12) (FIG. 16A is a further variation of FIG. 1 with straps and additional strap assemblies connecting the members. The struts and further included reference numbers are the equivalent of FIG. 1 as applied to FIG. 16A),
Regarding claim 9, Frost discloses the invention as discussed above. 
 Frost et al. further discloses splint with a means for attaching said female splint member (lower strut 22, FIG. 1, paragraph [0047]) to the other said female splint member (lower strut 32, FIG. 1, paragraph [0047]) (see Fig. 16A of Frost et al.; straps 190 and 192 are used to connect lower strut 22 to a complimentary lower strut 32) (FIG. 16A is a further variation of FIG. 1 with straps and additional strap assemblies connecting the members. The struts and further included reference numbers are the equivalent of FIG. 1 as applied to FIG. 16A),
Regarding claim 10, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint with a mounting aperture (adjustment aperture 20, 26, FIG. 2, paragraph [0050]) at the second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above)  of said male splint member (upper strut 14, FIG. 1, paragraph [0047])  and the second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above) of said female splint members (lower strut 22, FIG. 1, paragraph [0047]).
Regarding claim 11, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein the mounting apertures (adjustment aperture 20, 26, FIG. 2, paragraph [0050]) of said male splint member (upper strut 14, FIG. 1, paragraph [0047]) and said female splint member (lower strut 22, FIG. 1, paragraph [0047]) are aligned when said male splint member (14) and said female splint member (22) are configured in a stacked relationship (see FIG. 2 of Frost et al.; the adjustable apertures of upper strut 14 and lower strut 22 are in the same location, therefore, when placed in a stacked configuration, the apertures would align).
Regarding claim 12, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein an exterior surface (“configured to reside between the paddle assemblies and the leg of a user when the brace is being worn”, paragraph [0057]) of the male (upper strut 14, FIG. 1, paragraph [0047]) and female splint member (lower strut 22, FIG. 1, paragraph [0047]) comprises a slip resistant lining (“one or more of the paddle assemblies may include pads configured to reside between the paddle assemblies and the leg of a user when the brace is being worn […] Preferably, the pads are formed from a soft, elastomeric material such as natural rubber or one or more synthetic rubber materials (e.g., ethylene vinyl acetate (“EVA”))”, paragraph [0057], wherein it is well known in the art that rubber has slip resistant properties) (“polyethylene a product made from ethylene vinyl acetate (EVA) copolymer which creates a non-slip back when used under normal conditions”, Cordain, Col. 2, line 61-64)
Regarding claim 13, Frost et al. discloses an analogous splint comprising of at least two male splint members (upper strut 14, FIG. 1, paragraph [0047]) (upper strut 12,) (FIG. 16A is a further variation of FIG. 1 with straps and additional strap assemblies connecting the members. The struts and further included reference numbers are the equivalent of FIG. 1 as applied to FIG. 16A), wherein each said male splint member comprises a first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) and an opposite second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above), said first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) comprising a locking post (central fastener 86, FIG. 1, paragraph [0048])and an adjustable locking post (drop lock assembly 96, FIG. 1, paragraph [0049]), said first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) and said second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above) comprising a strap receiving slot (strap guiding slots 134, 136, 178, 180 FIG. 1, paragraph [0052]); b. at least two female splint members (lower strut 22, FIG. 1, paragraph [0047]) (lower strut 32, FIG. 1, paragraph [0047]), wherein each said female splint member comprises a first end (paragraph [0104], claims 16-17 , see Annotated FIG. 2 of Frost et al. above)and an opposite second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above), said first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) comprising a locking aperture operable to receive said locking post (see Figure 2 of Frost et al.; lower strut 22 has an aperture to receive central fastener 86, “The central fastener 86 extends through central holes of each component,” paragraph [0060]) and a plurality of adjustable apertures (notches 28, FIG. 2, paragraph [0062]), each of said adjustable apertures is operable to receive said adjustable locking post (“The drop lock assembly 96 is configured to be selectively engaged with the notches 28 of the lower strut 22 to lock rotation of the upper and lower struts 14, 22 relative to one another”, paragraph [0062]), said first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) and said second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above) comprising a strap receiving slot (strap guiding slots 178, 180, paragraph [0052]); c. a plurality of binding straps (straps 190, 191, 192, 193, paragraph [0083]), wherein each of said binding straps (190, 191, 192, 193) is sized and dimensioned to fit within each of said strap receiving slots (134, 136, 178, 180) of said male (12, 14) and female splint members (22, 32); wherein said male splint member (14) and said female splint member (22) are held in a fixed position by the interlocking of said locking post (86) in said locking aperture and said adjustable locking post (96) in one of said adjustable apertures (28), wherein the alignment of said male splint member (12, 14) and said female splint member (22,32) is angularly adjusted by the selection of said adjustable aperture (28) that receives said adjustable locking post (“The drop lock assembly 96 is configured to be selectively engaged with the notches 28 of the lower strut 22 to lock rotation of the upper and lower struts 14, 22 relative to one another”, paragraph [0062]), wherein said binding straps (191, 193) are operable to secure each said male member (12) to the other male member (14) around a bodily limb, and wherein said binding straps (190, 192) are operable to secure each said female member (22) to the other female member (32) around a bodily limb, such that when secured, the limb is held in a fixed position.
Regarding claim 14, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein said plurality of adjustable apertures (notches 28, FIG. 2, paragraph [0062]) are disposed circumferentially along the perimeter of the first end (paragraph [0104], claims 16-17, see Annotated FIG. 2 of Frost et al. above) of said female splint member (lower strut 22, FIG. 1, paragraph [0047]) 
Regarding claim 16, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein each of said male splint members (upper strut 12, FIG. 1, paragraph [0047]) and female splint members (lower strut 32, FIG. 1, paragraph [0047]) is made from a material selected from the group consisting of thermoplastics or metals (“Preferably, the struts 14, 22, 24, 32 are formed from a material (e.g., aluminum)”, paragraph [0047])
Regarding claim 17, Frost discloses the invention as discussed above. 
Frost et al. further discloses an analogous splint with a mounting aperture (adjustment aperture 20, 26, FIG. 2, paragraph [0050]) at the second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above)  of each said male splint member (upper strut 12, FIG. 1, paragraph [0047]) (upper strut 14, FIG. 1, paragraph [0047])  and the second end (paragraph [0104], claim 16, see Annotated FIG. 2 of Frost et al. above) of each said female splint members (lower strut 22, FIG. 1, paragraph [0047]) (lower strut 32, FIG. 1, paragraph [0047])
Regarding claim 18, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein the mounting apertures (adjustment aperture 20, 26, FIG. 2, paragraph [0050]) of said male splint member (upper strut 14, FIG. 1, paragraph [0047]) and said female splint member (lower strut 22, FIG. 1, paragraph [0047]) are aligned when said male splint member (14) and said female splint member (22) are configured in a stacked relationship (see FIG. 2 of Frost et al.; the adjustable apertures of upper strut 14 and lower strut 22 are in the same location, therefore, when placed in a stacked configuration, the apertures would align)
Regarding claim 19, Frost discloses the invention as discussed above. 
Frost et al. further discloses splint wherein an exterior surface (“configured to reside between the paddle assemblies and the leg of a user when the brace is being worn”, paragraph [0057]) of the male (upper strut 14, FIG. 1, paragraph [0047]) and female splint member (lower strut 22, FIG. 1, paragraph [0047]) comprises a slip resistant lining (“one or more of the paddle assemblies may include pads configured to reside between the paddle assemblies and the leg of a user when the brace is being worn […] Preferably, the pads are formed from a soft, elastomeric material such as natural rubber or one or more synthetic rubber materials (e.g., ethylene vinyl acetate (“EVA”))”, paragraph [0057], wherein it is in the art that rubber has slip resistant properties) (“polyethylene a product made from ethylene vinyl acetate (EVA) copolymer which creates a non-slip back when used under normal conditions”, Cordain, Col. 2, line 61-64)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (U.S. App. 2017/0281389) in view of Yumikino (U.S. 7,364,557).
Regarding claim 3, Frost discloses the invention as discussed above.   
Frost et al. does not disclose the alignment of said male splint member and said female splint member is angularly adjusted between 0 to 360°.
However, Yumikino teaches an analogous splint wherein the alignment of said male splint member (lower coupling rod 2; stopper screw 14, Col. 11, line 51-54, FIG. 14) and said female splint member (upper coupling rod 1, Col. 11, line 51-54, FIG. 14) is angularly adjusted between 0 to 360° (“The lower coupling rod 2 can be freely rotated by 360°”, Col. 12, line 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notches of the pivot assembly of Frost et al. to have the alignment of said male splint member and said female splint member be angularly adjusted between 0 to 360°, as taught by Yumikino, by further disposing teeth around the entire circumference of the first end of the female member in order to adjust the movable region of the joint freely to account for different angles of the joints (Yumikino, Col. 2, lines 32-33) 
Regarding claim 15, Frost discloses the invention as discussed above.   
Frost et al. does not disclose the alignment of said male splint member and said female splint member is angularly adjusted between 0 to 360°.
However, Yumikino teaches an analogous splint wherein the alignment of said male splint member (lower coupling rod 2; stopper screw 14, Col. 11, line 51-54, FIG. 14) and said female splint member (upper coupling rod 1, Col. 11, line 51-54, FIG. 14) is angularly adjusted between 0 to 360° (“The lower coupling rod 2 can be freely rotated by 360°”, Col. 12, line 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notches of the pivot assembly of Frost et al. to have the alignment of said male splint member and said female splint member be angularly adjusted between 0 to 360°, as taught by Yumikino, by further disposing notches around the entire circumference of the first end of the female member in order to adjust the movable region of the joint freely to account for different angles of the joints (Yumikino, Col. 2, lines 32-33) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albrecht et al. (DE19904554) – Teaches an adjustable orthotic with straps and multiple members
Fisher (U.S. 3,439,672) – Teaches an adjustable splint wherein the members have rubber pads disposed on the exterior
Grundei (DE3825813) – Teaches two articulable members with a set of guide pins
Li (CN109259921) – Teaches an analogous adjustable splint with mounting members
Nebolon (U.S. 5,409,449) – Teaches an adjustable orthopedic brace with straps, strap slots, and two members

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RICHARD MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached at 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC RICHARD MCQUIGGAN/Examiner, Art Unit 3786                    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786